 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                          No. 2:14-cr-0210 JAM CKD
12                      Respondent,
13          v.                                          ORDER
14   LEONARD WALTER,
15                      Movant.
16

17          Movant, a federal prisoner proceeding through counsel, has filed a motion to vacate, set

18   aside, or correct his sentence pursuant to 28 U.S.C. § 2255.

19          Respondent has filed an opposition to the motion in which it asserts that the court lacks

20   jurisdiction to hear the matter because movant is not in custody for purposes of § 2255. (ECF No.

21   172 at 4-5.) Although the opposition also argues the merits of the motion, respondent has

22   requested that if the motion to vacate is not dismissed for lack of jurisdiction, that the parties be

23   permitted to “conduct proper briefing.” (Id. at 1.) In light of the fact that movant remains subject

24   to all of the conditions of pretrial release until his self-surrender to the Bureau of Prisons (ECF

25   No. 175), it appears that he is in custody and the parties will therefore be directed to submit

26   additional briefing on the motion. Hensley v. Mun. Court, 411 U.S. 345, 351-52 (1973)

27   (defendant released on own recognizance while execution of sentence was stayed was “in

28   custody” for purposes of § 2255). Respondent is free to further brief the issue of jurisdiction if it
                                                        1
 1   so desires.

 2          Since movant may be entitled to the requested relief if he can establish a violation of his

 3   constitutional rights, respondent is directed to file an answer to the motion. See Rule 4, Rules

 4   Governing Section 2255 Proceedings. In light of the continuance of movant’s self-surrender date

 5   to resolve the motion (ECF No. 175), briefing on the matter will be expedited.

 6          Within fourteen days of the filing of this order, respondent shall answer the motion to

 7   vacate. Respondent shall include with the answer any and all transcripts or other documents

 8   relevant to the determination of the issues presented in the motion. Rule 5, Rules Governing

 9   Section 2255 Proceedings. Movant’s traverse, if any, is due seven days from the date

10   respondent’s answer is filed.

11          IT IS SO ORDERED.

12   Dated: April 3, 2019
                                                      _____________________________________
13
                                                      CAROLYN K. DELANEY
14                                                    UNITED STATES MAGISTRATE JUDGE

15

16   13:walt0210.206

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
